Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 78-101 are pending and under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 12/14/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
3. The drawings filed on 06/19/2020 are accepted by the Examiner.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 78-101 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Claim 78 is drawn to a sensor cell comprising a non-native GPCR receptor that binds to an analyte derived from an agent, wherein binding of the analyte to the receptor triggers an appearance of a reporter, wherein the appearance of the reporter indicates the presence of the agent, wherein the reporter is not a fluorescent protein. Claims 79-101 depend from claim 1. The claims do not require that the agent, analyte, or reporter possess any conserved structure nor other disclosed distinguishing feature; the claims do not require that the non-native GPCRs possess any structural features and ligand-binding activity and do not require that the sensor cell possess particular structural features. Thus, the claims encompass an enormous genus of agents, analytes, reporters, GPCRs, and sensor cells. However, the instant disclosure (Examples; Tables 1-6) does not adequately support the broad genus of the recited agents, analytes, reporters, GPCRs, and sensor cells. 

Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the recited agents, analytes, reporters, GPCRs, and sensor cells, and lack of the definitive structural and functional features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the recited agents, analytes, reporters, GPCRs, and sensor cells. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
6. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 78-101 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 95 recites a limitation, “wherein the peptide is associated with a bacterial infection”, whereas claims 96 recites a limitation, “wherein the peptide is vibrio cholera or from cholera toxin”. It is unclear what the metes and bounds of the terms “associated” and “derived” are. 
(ii). Claim 98 is indefinite because it recites “wherein the reporter is a non-laboratory reporter”, which does not particularly point out and distinctly claim the subject matter. Moreover, it is unclear what the difference between a non-laboratory reporter and a laboratory difference is.
(iii). Claim 78 recites “a sensor cell comprising a non-native GPCR receptor that binds to an analyte derived from an agent, wherein binding of the analyte to the receptor triggers an appearance of a reporter, wherein the appearance of the reporter indicates the presence of the agent, wherein the reporter is not a fluorescent protein”. However, it is unclear whether the sensor cell comprises a reporter. Moreover, it is unclear what the metes and bounds of the term “derived from” are because it is unclear how an analyte is structurally related to an agent. 
Claims 79-101 are rejected as dependent claims from claim 78

Claim Rejections[Symbol font/0xBE]35 USC § 112(d)

8. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. Claim 85 is rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 78.
Claim 85 recites a limitation, “wherein the sensor cell is engineered to express the receptor”. Claim 78 recites “a sensor cell comprising a non-native GPCR receptor”, 


Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11. Claims 78-82, 84-87, and 95 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 6,692,696 B1 (Date of patent: Feb. 17, 2004).
US 6,692,696 B1 teaches a sensor cell, yeast cell, comprising a heterologous GPCR, which produces a response upon binding of a ligand/specific substance of interest by the GPCR (bottom of column 4 to column 5, 1st paragraph). The cell further comprises a fluorescing element, which produces a response upon binding of a ligand of interest by the GPCR (column 5, 1st paragraph). The fluorescence, which serves as a reporter, is detectable by a naked eye (column 17, line 66). 
US 6,692,696 B1 teaches that a sensor cell comprises a calcium binding chromophore, which fluoresces in response to binding free cytoplasmic Ca2+ as a result of influx of calcium via an endogenous calcium channel that is coupled to the GPCR and activated by selective binding of a ligand of interest to the GPCR. The sensor cells are fungal cells or yeast cells (column 17, line 27-column 18, line 13). US 6,692,696 B1 teaches that the sensing element comprises a GPCR, which have specific binding affinity or being preferentially responsive to a specific substance, and reporting the nd paragraph), chemical and biological warfare agents (column 16, the 4th paragraph; column 26, lines 13-15), agents in chemical and food industries (column 16, last paragraph), and proteins (column 7, lines 17-18). 
US 6,692,696 B1 also teaches a method of detecting a specific substance, said method comprising providing a G-protein coupled receptor that is specifically responsive to the specific substance. The suitable GPCRS are obtained from GPCRs well known in the art for their ligand specificity, or GPCRs are provided by conducting mutagenesis and selection on a known sequence of nucleotides encoding a GPCR, and selecting a sequence of nucleotide for a GPCR having preferentially specificity for the specific substance (column 4, last paragraph). 
Thus, the teachings of meet the limitations of claims 78-82, 84-87, and 95.   
12. Claims 78-82, 84-92, and 94 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 10,690,661 B2 (Date of Patent: Jun. 23, 2020; early filing date: Jul. 11, 2014) 
US 10,690,661 B2 teaches a yeast-based biosensor comprising a modified yeast cell G protein-coupled receptor (GPCR) for binding an analyte (e.g., protein or peptide) and a reporter that signals binding of the analyte (Abstract; claims 1-6; column 5, lines 38-42). The yeast cell is an engineered yeast cell (claim 2). The reporter comprises a luciferase or metabolite (claims 10 and 13). The analyte is a peptide st paragraph).  
US 10,690,661 B2 teaches that the non-native GPCR is a fungal pheromone GPCR and the peptide is a fungal (yeast) mating pheromone, Saccharomyces cerevisiae (bottom of column 7). The GPCR is engineered by direct evolution (column 10, lines 16-25). The analyte includes non-native ligand (column 8, line 9).
Thus, the teachings of meet the limitations of claims 78-82, 84-92, and 94.   

Claim Rejections under 35 USC § 103(a)
13. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14. Claims 93 and 96-97 are rejected under 35 U.S.C. 103(a) as being unpatentable over either US 6,692,696 B1 (Date of patent: Feb. 17, 2004) or US 10,690,661 B2 in view of US 2005153812 A1 and WO 8910967A.
US 6,692,696 B1 teaches a sensor cell as applied to claims 78-82, 84-87, and 95 above. US 10,690,661 B2 teaches a sensor cell as applied to claims 78-82, 84-92, and 94 above.
Neither US 6,692,696 B1 nor US 10,690,661 B2 teach explicitly the peptide comprising the amino acid sequence of SEQ ID NO: 5 recited in claim 93 or the peptide 
US 2005153812 A1 teaches an alpha mating pheromone comprising the amino acid sequence of SEQ ID NO: 5 (see Sequence Alignment A below).
WO 8910967A teaches a CTP3 epitope of the Cholera toxin B subunit comprising the amino acid sequence of SEQ ID NO: 27 (see Sequence Alignment B below).
It would have been obvious for one skilled in the art to use the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to detect the alpha mating pheromone comprising the amino acid sequence of SEQ ID NO: 5 taught by US 2005153812 A1 or the CTP3 epitope of the Cholera toxin B subunit comprising the amino acid sequence of SEQ ID NO: 27 with a reasonable expectation of success. One would have been motivated to do so because US 6,692,696 B1 and US 10,690,661 B2 teach the application of a sensor cell comprising a non-native GPCR in detection a mating pheromone or an analyte derived from bacteria. 








Sequence Alignment A 

    PNG
    media_image1.png
    672
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    776
    media_image2.png
    Greyscale

Sequence Alignment B
    PNG
    media_image3.png
    891
    772
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    255
    762
    media_image4.png
    Greyscale

s 98-101 are rejected under 35 U.S.C. 103(a) as being unpatentable over either US 6,692,696 B1 (Date of patent: Feb. 17, 2004) or US 10,690,661 B2 in view of Wingler et al. (PNAS 108 (37):15135–15140, 2011). 
US 6,692,696 B1 teaches a sensor cell as applied to claims 78-82, 84-87, and 95 above. US 10,690,661 B2 teaches a sensor cell as applied to claims 78-82, 84-92, and 94 above.
Neither US 6,692,696 B1 nor US 10,690,661 B2 teach explicitly that the reporter is a biosynthesized visible-light pigment, such as lycopene.
Wingler et al. teach construction of libraries of biosynthetic pathways via reiterative recombination. Wingler et al. teach a yeast strain capable of producing the isoprenoid pigment lycopene (Fig. 3A; page 15136, right column, last paragraph). 
It would have been obvious for one skilled in the art to modify the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to use the yeast strain capable of producing the isoprenoid pigment lycopene taught by Wingler et al. with a reasonable expectation of success. One would have been motivated to do so because the isoprenoid pigment lycopene produced by the yeast strain can serve as a reporter and can be detected easily by the naked eye. 
16. Claim 83 is rejected under 35 U.S.C. 103(a) as being unpatentable over either US 6,692,696 B1 (Date of patent: Feb. 17, 2004) or US 10,690,661 B2 in view of WO9735985 A1.
US 6,692,696 B1 teaches a sensor cell as applied to claims 78-82, 84-87, and 95 above. US 10,690,661 B2 teaches a sensor cell as applied to claims 78-82, 84-92, and 94 above.

WO9735985 A1 teaches a Saccharomyces cerevisiae alpha mating factor receptor Ste2 comprising the amino acid sequence of SEQ ID NO: 50 (see sequence alignment below). WO9735985 A1 teaches that cells presenting the GPCR on their surfaces allow detection of molecules in the extracellular environment and are useful as biosensors with potential applications in diagnostics and environmental and on-line process monitoring (Example 1; pages 18-20).
It would have been obvious for one skilled in the art to modify the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to make a sensor cell comprising Saccharomyces cerevisiae alpha mating factor receptor Ste2 comprising the amino acid sequence of SEQ ID NO: 50 with a reasonable expectation of success. One would have been motivated to do so because cells comprising the GPCR on their surfaces are useful as biosensors as taught by WO9735985 A1 above.










    PNG
    media_image5.png
    805
    740
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    365
    723
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    676
    738
    media_image7.png
    Greyscale


Conclusion
17. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      March 27, 2022